DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Status of Claims
Claims 1-4, 6-12, 14-18, and 20-23 are pending with claims 16-18 and 20-23 under examination and 1-4, 6-12, 14-15 withdrawn from consideration.
Claims 5, 13, and 19 have been canceled.

Response to Amendment
The amended claims received on 05/18/2022 have overcome most of the 112(b) rejections previously set forth in the Final Rejection mailed on 02/01/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/18/2022, the previous prior art rejection based on Glavina has been withdrawn and a new prior art rejection is set forth (see below).


Claim Objections
Claims 16 and 23 are objected to because of the following informalities:  

Claim 16 line 14 refers to “patient specimens”.  Claim 16 lines 7-8 previously refer to “additional patient specimens”.  Applicants appear to be used different terminology/modifiers when referring to the same feature of the claimed invention.  The examiner requests applicants use the same terminology/modifiers when referring to the same feature throughout the claims.  A similar objection is made with respect to “the patient specimens” recited in claim 23.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 16 line 7 recites “the testing apparatus”.  There is insufficient antecedent support for this term in the claim.  The claim does not previously define a testing apparatus and it is unclear what testing apparatus applicants are referring to. 
Claims 17-18 and 21-23 are also rejected by their dependency from claim 16.

Claim 16 line 7 recites “additional patient specimens”.  The claim does not refer to any previous testing on patient specimens and it is unclear what additional patient specimens applicants are referring to.  Does the method require testing of patient specimens prior to testing the quality control specimen?

Claim 16 line 12 recites “resting processing of the cassette”.  The claim does not define the term “processing” and it is unclear what is being processed.  Are the additional patient specimens being processed after testing the quality control specimen?

Claim 16 lines 16-17 recite “determining that the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen”.  Claim 16 lines 7-8 previously define the method as “cease performing tests on additional patient specimens”.  It is unclear if the cassette comprises a single patient specimen or if the cassette comprises more than one patient specimens.  How are additional patient specimens tested if the cassette only comprises a single patient specimen?  Furthermore, it is unclear if “a patient specimen” is among the additional patient specimens or if applicants are intending to define a separate patient specimen that is unique to the cassette. 

Claim 16 lines 18-19 recite “ejecting the cassette when the cassette is the mixed cassette that comprises both the quality control specimen and the patient specimen”.  It is unclear how the ejection of the cassette is related to the responsive determination process.  That is, claim 16 lines 6-7 require the test apparatus cease testing when the first measurement is outside an expected tolerance, claim 16 lines 10-12 require restarting processing of the cassette when the second measurement is within the expected tolerance, and claim 16 lines 13-14 require continue to cease performing tests on the patient specimens when the second measurement is outside the expected tolerance.  Is the cassette ejected after the first measurement?  Is the cassette ejected after the second measurement? Is the cassette ejected if the second measurement is within the tolerance range?  How are applicants correlating the ejection of the cassette with respect to each responsive determination process?

Claim 16 line 19 recites “the patient specimen”.  Claim 16 lines 7-8 recite “additional patient specimens” and claim 16 line 17 recites “a patient specimen”.  It is unclear if the patient specimen of line 19 is one of the additional patient specimens from lines 7-8 or the patient specimen from line 17.  If applicants are intending for the patient specimen to be one of the additional patient specimens, it is further unclear which of the additional patient specimens applicants are referring to as the patient specimen.

Claim 20 refers to “allowing specimens that are undergoing processing to continue processing”. (1) There is insufficient antecedent support for the term “specimens that are undergoing processing”.  The claims do not refer to any specimens that are undergoing processing and it is unclear what specimens applicants are referring to specimens that are undergoing processing. (2) It is unclear if the “specimens” are the additional specimens recited in claim 16 lines 7-8 or if the specimens are other specimens entirely.  (3) It is unclear how applicants are relating the specimens that are undergoing processing to the responsive determination process.  That is, claim 16 lines 6-7 require (i) the test apparatus cease testing when the first measurement is outside an expected tolerance, claim 16 lines 10-12 require (ii) restarting processing of the cassette when the second measurement is within the expected tolerance, and claim 16 lines 13-14 require (iii) continue to cease performing tests on the patient specimens when the second measurement is outside the expected tolerance. to continue processing after the first measurement is outside an expected tolerance?  How is the method capable of allowing specimens that are undergoing processing to continue processing in cases (i) and (iii) above?

Claim 21 refers to “the cassette includes … identifying a tube that is smaller than a plurality of tubes”. Claim 16 lines 16-17 previously recite “the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen”.  It is unclear if the cassette comprises only a quality control specimen and a patient specimen (i.e. two specimens total), as indicated by claim 1, or if the cassette comprises the quality control specimen and a plurality of patient specimens, as indicated by claim 20.  How many specimens is the cassette configured to hold?  A similar rejection is made with respect to “a plurality of tubes in the cassette” recited in claim 22.

Claim 23 refers to “a first testing apparatus”.  Claim 16 line 7 previously refers to “the testing apparatus”.  It is unclear if the first testing apparatus is also the testing apparatus of claim 16 line 7 or if applicants are intending to define another testing apparatus entirely.  A similar rejection is made with respect to “a second testing apparatus” of claim 23.

Claim 23 refers to “performing tests on the patient specimens using the second testing apparatus”.  There is insufficient antecedent support for “the patient specimens”.  Applicants previously recite in claim 16 lines 16-17 previously recite “the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen”.  It is unclear if the cassette comprises only a patient specimen or if the cassette comprises a plurality of patient specimens.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glavina et al. (US 2016/0356800; already of record – hereinafter “Glavina”), where Lauks et al. (US Patent No. 5,096,669 – hereinafter “Lauks”) is used as supporting documentation, and further in view of Fujita (US 2013/0316461 – hereinafter “Fujita”).

Regarding claim 16, Glavina discloses a method for quality control of a hematology laboratory instrument (Glavina; [0017, 0096]), the method comprising: 
determining that a cassette includes a quality control specimen (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination that a cassette includes a quality control specimen), 
testing the quality control specimen to obtain a first measurement of a parameter (Glavina discloses the method disclosed in fig. 5 comprises performing the quality control tests by running on or more quality control samples on the test device; fig. 5, #515, [0098], and that the quality control data is evaluated by comparing the quality control test results with a threshold or target value for the control samples; fig. 5, #525, [0101]), 
responsive to determining that the first measurement is outside an expected tolerance:
causing the testing apparatus to cease performing tests on additional patient specimens (Glavina discloses thresholds or target values for the control samples are used to determine if an instrument 305 is in compliance or non-compliance, and in cases of non-compliance, that is, when the control samples are outside the target values or thresholds, the instrument 305 is automatically locked out of use; fig. 5, #560, [0092, 0117]), and
testing the quality control specimen to obtain a second measurement (Glavina discloses that upon determining the quality control test results are non-compliant, the data manager 315 may request the quality control test(s) be repeated; [0104, 0109]), and 
responsive to determining the second measurement is within the expected tolerance (Glavina; fig. 5, #555, “Compliant”):
restarting processing of the cassette (Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures to perform the analytical test and/or another quality control test; fig. 5, #565, [0116]); and, 
responsive to determining the second measurement is outside the expected tolerance:
continuing to cease performing tests on specimens (Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test; fig. 5, #560, [0117]), wherein the method further comprises:
determining that the cassette comprises the quality control specimen (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination that a cassette includes a quality control specimen), and 
ejecting the cassette when the cassette is the mixed cassette that comprises both the quality control specimen and the patient specimen (Glavina discloses the cartridge 305 is similar to the design of the systems disclosed in U.S. Pat. No. 5,096,669, which is incorporated by reference in its entirety; [0036]. Lauks, US Pat. No. 5,096,669, discloses once the measurement information is taken by the reader, lead screw mechanism 440 reverses direction to its initial position and tab member 442 and electrical connector 424 are retracted. The device is then removed by a physician; col. 11 lines 49-54.  Accordingly, Glavina discloses ejecting the cassette).
Glavina does not disclose the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen.
However, Fujita teaches the analogous art of a method for quality control a laboratory instrument (Fujita; figs. 10-12C, [0001]) comprising determining that a cassette is a mixed cassette that comprises both a quality control specimen and a patient specimen (Fujita teaches a cassette L has holders capable of holding ten sample containers T and quality control sample container Q; [0037].  A barcode reader B1 is installed near the center of the cassette transporter 23, when the cassette L is disposed at the barcode reading position P2 in front of the barcode reader B1, whether a container is a sample container T or quality control sample container Q is held in the holder is determined based on the detection result of a sensor that detects the presence of the container; [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cassette that comprises the quality control specimen of Glavina with the cassette that comprises both a quality control specimen and a patient specimen and to modify the method comprising determining that the cassette comprises a quality control specimen of Glavina with the method comprising determining that the cassette comprises both the quality control specimen and the patient specimen, as taught by Fujita, because Fujita teaches the method comprising determining the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen allows the laboratory instrument to periodically perform measurements using the quality control specimen to guarantee that accurate analysis results are output; [0002].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Glavina and Fujita both teach a method for quality control of a laboratory instrument comprising determining that a cassette includes a quality control specimen.
Note: “ejecting the cassette when the cassette is the mixed cassette that comprises both the quality control specimen and the patient specimen” is a contingent limitation and does not necessarily have to occur.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04).
Claim limitation “ejecting the cassette when the cassette is the mixed cassette that comprises both the quality control specimen and the patient specimen” is a limitation that requires a condition where cassette is a mixed cassette comprising both the quality control specimen and the patient specimen. Since the method may be practiced by a cassette that does not require the mixed cassette that comprises both the quality control specimen and the patient specimen, the above limitation is not required.

Regarding claim 17, modified Glavina teaches the method of claim 16 above, further comprising sending an alert; or displaying an alert on a display device (Glavina discloses the operator is alerted to problems sensed with the quality control specimen; [0079, 0089]).  



RegarasdflkjRegarding claim 18, modified Glavina teaches the method of claim 16 above, wherein determining that the cassette includes a quality control specimen comprises reading a bar code or other identifying indicia on the quality control specimen (Glavina; [0112]).  

Regarding claim 20, modified Glavina teaches the method of claim 16 above, further comprising allowing specimens that are undergoing processing to continue processing (As best understood, Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test and instructions to operate a pump to force air through one or more conduits of the device to move a metered portion of the patient sample or QC sample into contact with an analyte sensor within a detection region of the conduit; fig. 5, #560, [0116].  Furthermore, Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test, but that partially disabling the instrument does not necessarily mean that the instrument does not operate and run the analytical test and/or another quality control test.  In a case where the instrument is non-compliant, the instrument may run the analytical test and/or QC test but instead of providing the results of the test according to normal operation, the instrument is configured to provide an error message that the lot number and/or type of device that failed quality control; [0117]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glavina, where Lauks is used as supporting documentation, in view of Fujita, and further in view of Ueda et al. (US 2013/0078617 – hereinafter “Ueda”).

Regarding claim 21, modified Glavina teaches the method of claim 16 above, wherein determining that the cassette includes the quality control specimen comprises identifying a tube (The modification of the cassette that comprises the quality control specimen of Glavina with the cassette that comprises both a quality control specimen and a patient specimen and the modification of the method comprising determining that the cassette comprises a quality control specimen of Glavina with the method comprising determining that the cassette comprises both the quality control specimen and the patient specimen, as taught by Fujita, has previously been discussed in claim 16 above.  Fujita further teaches a barcode reader B1 is installed near the center of the cassette transporter 23, when the cassette L is disposed at the barcode reading position P2 in front of the barcode reader B1, whether a container is a sample container T or quality control sample container Q is held in the holder is determined based on the detection result of a sensor that detects the presence of the container; [0043]).
Modified Glavina does not teach identifying a tube that is taller than a plurality of tubes in the cassette.
However, Ueda teaches the analogous art of a method for a laboratory instrument (Ueda; [0008]), the method comprising identifying a tube in a cassette that is taller than a plurality of tubes in the cassette (Ueda teaches a sample container T that contains a blood sample collected from a patient; fig. 3A, [0031], and a sample cup C that contains a standard sample for preparing a calibration curve; fig. 3C, [0035].  The sample container T and sample cup C being supported in the same cartridge L and having different heights figs. 4D, [0044].  The method comprises identifying the specimen by the height of the tube in the cassette “L”; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method comprising determining that the cassette includes the quality control specimen comprises identifying a tube, as taught by modified Glavina, with the method comprising determining the specimen by identifying a tube that is taller than a plurality of tubes in the cassette, as taught by Ueda, because Ueda teaches the method comprising determining the specimen by identifying a tube that is taller than a plurality of tubes in the cassette provides the benefit of allowing specimens having different tube heights to be held in a single cassette, thereby reducing the complexity of the structure of the sample transporting section; [0128].  The modification resulting in the method determining that the cassette includes the quality control specimen comprising identifying a tube that is taller than a plurality of tubes in the cassette.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Glavina and Ueda both teach a method for a laboratory instrument comprising identifying a tube in a cassette.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Glavina, where Lauks is used as supporting documentation, in view of Fujita, and further in view of Tanoue (US 2013/0333490 – hereinafter “Tanoue”).

Regarding claim 22, modified Glavina teaches the method of claim 16 above, wherein determining that the cassette includes the quality control specimen comprises identifying a tube (The modification of the cassette that comprises the quality control specimen of Glavina with the cassette that comprises both a quality control specimen and a patient specimen and the modification of the method comprising determining that the cassette comprises a quality control specimen of Glavina with the method comprising determining that the cassette comprises both the quality control specimen and the patient specimen, as taught by Fujita, has previously been discussed in claim 16 above.  Fujita further teaches a barcode reader B1 is installed near the center of the cassette transporter 23, when the cassette L is disposed at the barcode reading position P2 in front of the barcode reader B1, whether a container is a sample container T or quality control sample container Q is held in the holder is determined based on the detection result of a sensor that detects the presence of the container; [0043]).
Modified Glavina does not teach identifying a tube cap that has a different surface texture than a plurality of tubes in the cassette. 
However, Tanoue teaches the analogous art of a method for a laboratory instrument (Tanoue; [0011]), the method comprising determining a specimen comprising identifying a tube cap that has a different surface texture than a plurality of tubes in the cassette (Tanoue teaches a cassette 20 comprising a plurality of tubes in the cassette; fig. 2, #20, #15, [0041].  Each of the plurality of tubes comprise a different surface texture 21 that provides information on the type of specimen in the vial; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method comprising determining that the cassette includes the quality control specimen comprises identifying a tube, as taught by modified Glavina, with the method comprising determining the specimen by identifying a tube cap that has a different surface texture than a plurality of tubes in the cassette, as taught by Tanoue, because Tanoue teaches the method comprising determining the specimen by identifying a tube cap that has a different surface texture than a plurality of tubes in the cassette provides the benefit of reducing time and work required for setting an analysis condition or the like of the specimen an analysis instrument; [0010].  The modification resulting in the method determining that the cassette includes the quality control specimen comprising identifying a tube cap that has a different surface texture than a plurality of tubes in the cassette.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Glavina and Tanoue both teach a method for a laboratory instrument comprising identifying a tube in a cassette.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Glavina, where Lauks is used as supporting documentation, in view of Fujita, and further in view of Yano et al. (US 2012/0179405 – hereinafter “Yano”)

Regarding claim 23, modified Glavina teaches the method of claim 16 above, wherein causing the testing apparatus to cease performing tests on the patient specimens comprises causing a first testing apparatus to cease performing tests in the patient specimens (Glavina discloses thresholds or target values for the control samples are used to determine if an instrument 305 is in compliance or non-compliance, and in cases of non-compliance, that is, when the control samples are outside the target values or thresholds, the instrument 305 is automatically locked out of use; fig. 5, #560, [0092, 0117]), the method further comprising the cassette comprising the patient specimen (The modification of the cassette that comprises the quality control specimen of Glavina with the cassette that comprises both a quality control specimen and a patient specimen and the modification of the method comprising determining that the cassette comprises a quality control specimen of Glavina with the method comprising determining that the cassette comprises both the quality control specimen and the patient specimen, as taught by Fujita, has previously been discussed in claim 16 above).
Modified Glavina does not teach the method further comprising: transferring the cassette to a second testing apparatus; and performing tests on the patient specimens using the second testing apparatus.
However, Yano teaches the analogous art of a method for a laboratory instrument (Yano; fig. 3, [0001]), wherein the method comprises causing the testing apparatus to cease performing tests on additional patient specimens (Yano teaches if the analyzing system is under calibration, the apparatus management unit 02 can notify to the conveyance management unit 01 that the analysis with the particular analyzing system cannot be continued; [0021]).  The method further comprising transferring a cassette to a second testing apparatus and performing tests on the performing tests on the patient specimens using the second testing apparatus (Yano teaches that under a situation that information on the operational status of the analyzing system is unobtainable therefrom, while automatic retest request occurring in each analyzing system, any analyzing system capable of obtaining test results within a shorter time can be determined as the apparatus to which the sample is to be conveyed; [0024].  Accordingly, the retest of the patient specimen in an analyzing system that is unobtainable being transferred to a second testing apparatus where testing is performed on the patient specimen.  The examiner notes that a cassette to hold the samples would be required to perform the function of conveying each sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method causing the testing apparatus to cease performing tests on an additional patient specimens of modified Glavina, to further comprise transferring the cassette to a second testing apparatus and performing tests on the patient specimens using the second testing apparatus, as taught by Yana, because Yano teaches the method comprising ceasing performing tests on additional patient specimens and transferring the cassette to a second testing apparatus where testing is performed on the patient specimens using the second test apparatus allows test results to be obtained on the patient specimen within a short time; [0024].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Glavina and Yano both teach a method for a laboratory instrument comprising causing the testing apparatus to cease performing tests on additional patient specimens.

Response to Arguments
Applicants arguments filed on 05/18/2022 have been fully considered.

Applicants argue on pages 9-10 of their remarks towards the 102 rejection over claim 16 that Glavina is silent with respect to the amended claim language “the cassette is a mixed cassette that comprises both the quality control specimen and a patient specimen, and ejecting the cassette when the cassette is the mixed cassette that comprises both the quality control specimen and the patient specimen”.  The examiner agrees with applicant(s) arguments and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Glavina and has set forth a new prior art rejection which the examiner contends teaches the amended limitations.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Hansteen et al. (US 2013/0337493) discloses a QC system with a port configured to receive and engage a cassette configured with one or more analysis components and cause the analysis component to conduct analysis of a sample in the cassette.
Saito (US 2019/0383842) discloses an analysis system that ceases testing on patient specimens when a cassette comprising a quality control specimen is introduced into the instrument. 
Matsubara et al. (US Patent No. 6,579.717) discloses a method for handling sample solutions for calibration and QC by an automatic analytical apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798